DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  The article “a” in line 2 describing said ethoxy groups is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al (US2014/0131908).
Sun sets forth three-dimensional fabrication materials for producing dental products. Said materials are obtained from liquid resin systems comprising printable polymerizable materials which are flowable at a temperature range of – 30 deg. C to 140 deg. C, wherein said liquid polymerizable materials are polymerizable acrylic compounds—see [0015]; [0019]; and [0021] – [0022].  Said liquid resin systems additionally comprises one or more initiating systems, such as light sensitizers commonly used in dental compositions or composites, such as camphorquinone; trimethylbenzoyl diphenylphosphine oxide; or methyl benzoin, as well as, other photoactive agents defined in [0025]—see [0024].  In addition, said systems may additionally comprise polymerization inhibitors to act as scavengers to trap free radicals in said system (composition); fillers; pigments; and rubber impact modifiers---see [0027]; [0030]; [0034] and [0042].  
Sun teaches the polymerizable acrylic compounds are present in the composition in amounts from about 35 to about 95 % by weight of the overall composition—see [0023].  The initiator system is present in amounts from about 0.3 % to about less than 20 %--[0029].  Sun sets forth a preferred initiating system comprises camphorquinone; butylated hydroxytoluene (BHT, an inhibitor); N, N’-dimethylaminopentyl acrylate; gamma-methacryloxypropyl trimethoxysilane; and methacrylic acid—see [0028].  The pigment is present in amounts of at least 0.001 % by weight of the overall polymerizable material—ss [0039].  
The rubber impact modifier is a core-shell silicone-acrylate based rubber modifier, wherein the core is a silicone and the shell is PMMA, an acrylic rubber—see [0043].  Said rubber impact modifier is found in amounts from about 5 to about 15 % by weight of the overall polymerizable materials (composition)—see [0046].  
Sun teaches said polymerizable material, may additionally comprise to help achieve superior high impact strength and/or excellent weatherability—see [0050].  Said additional core/shell impact modifiers, wherein a substantial portion (greater than 70 % or more by weight) of the core material is comprised of a first polymeric material that is substantially entirely encapsulated by a shell material comprised substantially of a second polymeric material.  The first polymeric material, the second polymeric material or both are entirely composed of one or more thermoplastic polymers.  Sun sets forth desirable other core/shell polymers as silicone-acrylic-based rubbers, and/or methylmethacrylate (MMA)/butadiene-styrene or acrylonitrile-butadiene-styrene core/shell impact modifiers to achieve both superior high impact strength and/or excellent weatherability—see [0050].  
Per example 27, Sun teaches polymerizable dental materials can be obtained by  (composition)  mixing a liquid mixture comprising 0-50 % by weight of urethane dimethacrylate having aromatic groups; 40-90 % of methyl methacrylate; 0-50 % by weight of various multi-functional (meth) acrylates; 0-20 % of PMMA polymer particles; 0-20 % of rubber impact modifiers; 0-60% inorganic or organic composite filler; 0-10 % by weight of pigments, and other additives, such as fluorescing agents and inhibitors; and 0.01-10 % of light initiators.
It is deemed Sun sets forth with sufficient specificity to a skilled artisan a photocurable composition which can comprise at least 50 % by weight of an aromatic urethane dimethacrylate (see example 1 synthesis); at least up to 50 %, preferably from 4 to 45 wt. % of a bifunctional (meth) acrylate compounds (wherein the claimed 18 wt. % is encompassed in the preferred amounts); at least 40 wt. % of a mono-functional (meth) acrylate (methyl methacrylate); at least about 20 wt. %, preferably from 2 to 18 wt. % of a rubber impact modifier; at least up to 0.0 to 10 wt. % of light polymerization initiators (encompassing the claimed about 0.2 to about 5 wt. %).; and at least one colorant.    
In the alternative, Sun sets forth a polymerizable dental material comprising up to 50 wt. % of an aromatic urethane oligomer; at least 30 wt. % of a mixture of polymerizable monomeric (meth) acrylate compounds (methyl methacrylate and phenoxyethyl acrylate); up to 20 wt. % core/shell rubber impact modifiers; up to 5 wt. % of a polymerization initiator TPO; and up to 8 wt. % of a visible light initiator system comprising camphorquinone; methacrylic acid; BHT (inhibitor); dimethylaminoethylneopentyl acrylate and methacryloxypropyltrimethoxy silane—see example 10A [0073].  The primary difference is said composition does not comprise a bifunctional (meth) acrylate monomer in amounts from 8 to 18 %.  However, said composition comprises a mixture of polymerizable reactive monomers and, as evidenced by examples 11 and 12) a mixture of polymerizable monomers comprising both mono functional methacrylate and bi functional methacrylate monomers, such as methyl methacrylate with ethylene glycol dimethacrylate or tetradecane dimethacrylate, in amounts of up to at least 15 wt. % (as evidenced in example 12).  Therefore, it is deemed it would have been within the skill level of an ordinary artisan using the overall teachings of the reference to obtain a polymerizable material comprising the instantly claimed invention from the combination of teachings from example 27, 10A, 11 and 12 with an expectation of obtaining a dental resin material having excellent impact strength and/or excellent weatherability as suggested by the reference in absence of evidence to the contrary and/or unexpected results.  
Regarding claim 3, it is deemed the phenoxyethyl acrylate monomer of example 11 anticipates formula (2) when R3 is an monofunctional group having 6 carbon atoms and an aromatic structure (phenyl group of the phenoxyethyl group).
Regarding claim 4, it is deemed the ethylene glycol dimethacrylate anticipates the compound of formula (3) when n is 1.  
Regarding claim 6, Sun sets forth said polymerizable resin should have a flexural strength of at least 120,000 psi (82.7 MPa); however, fails to provide the testing temperature.  Sun additionally fails to set forth the total fracture work after cure.  However, since Sun sets forth a flexural strength within the claimed limits, the polymerizable materials should inherently provide a total fracture work within the instantly claimed range at the claimed temperatures. Thus, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 7, Sun does not expressly set forth the viscosity of said polymerizable materials; however, Sun does set forth said composition should be a flowable material between the temperature range of -30 deg. C and 140 deg. to be printable by Digital Light Processing (DLP) methods to build 3D objects—see [0016]; [0019] and [0020].  Thus, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (set forth above).
Regarding claim 5:  Sun does not expressly teach the compositional amounts of the components in the core-shell impact modifier as found in instant claim 5.  Sun teaches impact modifiers having core-shell structures which are comprised a substantial portion (greater than 70 % or more by weight) of the core material is comprised of a first polymeric material that is substantially entirely encapsulated by a shell material comprised substantially of a second polymeric material.  The first polymeric material, the second polymeric material or both are entirely composed of one or more thermoplastic polymers.  Sun further sets forth, regarding the structure of said core-shell impact modifiers, said core polymers can be grafted with hard compounds, such as methyl methacrylate or acrylonitrile or crosslinking monomers having two or more equally or unequally conjugated double bonds—see [0050] to [0051]. Sun sets forth desirable other core/shell polymers can methylmethacrylate (MMA)/butadiene-styrene or acrylonitrile-butadiene-styrene core/shell impact modifiers (these being diolefin/vinyl aromatic (core material) with alkyl methacrylate shells—methyl methacrylate, i.e., MMA/butadiene/styrene)—see [0050].  
Thus, in absence of the criticality of the core-shell compositional structure, as set forth in claim 5, it is deemed those described by Sun would work equally as well to provide a reasonable expectation of achieving both superior high impact strength and/or excellent weatherability in absence of evidence to the contrary and/or unexpected results.  The courts have upheld:  Where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller et al., 105 USPQ 233.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc